DETAILED ACTION
This action is responsive to the application No. 16/538,393 filed on August 12, 2019. The objection to claim 9 and the rejection of claims 3 and 4 under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 31, 2021 has been entered.

Claim Status
Claims 1-7, and 9, and 10 are currently pending and being considered in the Office Action. Claims 11-20 are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 line 12, the limitation “the same material” lacks proper antecedent basis, and should read “a same material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (U.S. Pub # 2019/0165258) of record (IDS).
Regarding independent Claim 1, Peng teaches a structure of a memory device, comprising: 
a substrate (Fig. 18: 110, paragraph [0010]), comprising a memory region (Fig. 18: CR, paragraph [0010]) and a logic region (Fig. 18: LR, paragraph [0010]); 
a barrier layer (Fig. 18: 120, paragraph [0011]), disposed on the substrate (110) and covering the memory region (CR) and the logic region (LR); 
a patterned inter-layer dielectric layer (Fig. 18: 140, paragraph [0011]), disposed on the barrier layer (120) only at the memory region (CR); 
a first via structure (Fig. 18: 150, paragraph [0014]), formed in the barrier layer (120) and the patterned inter-layer dielectric layer (140) at the memory region (CR); 
a memory cell structure (Fig. 18: 160’-210’, paragraphs [0028]-[0029]), disposed on the patterned inter-layer dielectric layer (140) at the memory region (CR), in contact with the first via structure (150);
ILD layer 290 may have the same material as the ILD layers 240 and 250”; the instant limitation “made of a same material” is interpreted as equivalent to “comprising a same material,” see MPEP 2111.03.IV) at both the memory region (CR) and the logic region (LR) under the same fabrication process (by broadest reasonable interpretation, the instant limitation “the same fabrication process” may be considered to refer to the fabrication of the device as a whole; further, the instant limitation “the same fabrication process” is considered a product-by-process limitation, wherein the patentability of a product does not depend on its method of production; see MPEP § 2113);
an interconnection structure (Fig. 18: 270, paragraph [0042] & portion of Fig. 18: 300, paragraph [0042] in LR), disposed in the dielectric layer (240, 250, 280, 290) on (by broadest reasonable interpretation, the instant limitation “on” may be considered to be mean indirectly on, with intervening elements therebetween) the barrier layer (120) at the logic region (LR); and 
a memory cell connection layer (portion of 300 in CR), disposed in the dielectric layer (at least 280 & 290) at the memory region (CR), in contact with the memory cell structure (160’-210’).
Regarding Claim 2, Peng teaches the structure of the memory device according to claim 1, wherein the patterned inter-layer dielectric layer (140) being disposed on the barrier layer (120) only at the memory region (CR) is formed by removing a portion (see Figs. 9-10) of an initial inter-layer dielectric layer (140) of the patterned inter-layer dielectric layer (140) by lithography and etching processes (although the prior art teaches the process as claimed, the instant limitation, “removing… by lithography and etching processes” is considered a product-
Regarding Claim 3, Peng teaches the structure of the memory device according to claim 1, wherein the substrate (110) comprises: 
a silicon substrate (not pictured; paragraph [0009]); 
a second dielectric layer (Fig. 18: 112, paragraph [0010]), disposed on the silicon substrate ([0009]); and 
a contact structure (Fig. 18: 114, paragraph [0010]), disposed in the second dielectric layer (112) and in contact with the bottom of the first via structure (150).
Regarding Claim 4, Peng teaches the structure of the memory device according to claim 3, wherein the barrier layer (120) is an oxygen-free dielectric material layer (paragraph [0011]: “etch stop layer 120 may be a silicon nitride layer or a silicon carbide layer”), and covers the contact structure (114).
Regarding Claim 5, Peng teaches the structure of the memory device according to claim 1, wherein the memory cell structure (160’-210’) is of a stack structure (160’-210’ is considered a stack), and comprises a memory material layer (180’) sandwiched between a lower electrode layer (160’) and an upper electrode layer (210’).
Regarding Claim 6, Peng teaches the structure of the memory device according to claim 5, wherein the memory cell structure (160’-210’) comprises a resistive memory cell structure, a phase change memory cell structure or a magnetoresistive memory cell structure (paragraphs [0018]-[0019]).
Regarding Claim 7, Peng teaches the structure of the memory device according to claim 5, further comprising a spacer wall (Fig. 18: 230, paragraph [0032]) on a side wall of the stack structure (160’-210’).
Regarding Claim 9, Peng teaches the structure of the memory device according to claim 1, wherein the interconnection structure (270 & 300 in LR) comprises: 

an interconnection layer (270 in wide portion of O2 & 300 in LR), disposed in the dielectric layer (250, 280, 290), in contact with the top of the second via structure (270 in narrow portion of O2).
Regarding Claim 10, Peng teaches the structure of the memory device according to claim 9, wherein the dielectric layer (240, 250, 280, 290) comprises a material with an ultra-low dielectric constant (paragraph [0044]).

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 7 line 10-p. 9 line 6), Applicant argues that the prior art of Peng fails to teach the limitation “wherein the dielectric layer is made of the same material at both the memory region and the logic region under the same fabricating process; an interconnection structure, disposed in the dielectric layer… as the logic region; and a memory cell connection layer, disposed in the dielectric layer at the memory region” as recited in claim 1 lines 12-17. Applicant argues that according to the disclosure of Peng in paragraphs [0043]-[0044], etch stop layer 280 is a different material from those of lower ILD layers 240 and 250 and upper ILD layer 290. Applicant points to Fig. 3 and paragraph [0044] of the Application as support for the amended limitation of the claim. Paragraph [0044] discloses, “In consideration of the fabrication cost, the dielectric layer 78 and the interconnection structures 82, 84 are completed, for example, at both the memory region 52 and the logic region 54 under the same fabricating process.”
wherein the dielectric layer is made of the same material at both the memory region and the logic region.”
	Examiner further submits that the limitation “under the same fabricating process” does not limit the dielectric layer to a single material. See paragraph [0044], which recites “the dielectric layer 78 and the interconnection structures 82, 84 are completed, for example, at both the memory region 52 and the logic region 54 under the same fabricating process.” Since the dielectric layer and the interconnection structures are not the same material, a same fabricating process may be interpreted as including the deposition and/or patterning of multiple materials. Further, by broadest reasonable interpretation, the fabrication of the entire device may be interpreted as a fabricating process, and therefore all of the elements of the device are made under the same fabricating process. Therefore, the dielectric layers of Peng including ILD layers 240, 250, and 290 and etch stop layer 280 may be considered to be made under the same fabricating process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuang (U.S. Pub # 2020/0098982) discloses a structure of a memory device comprising a substrate comprising a memory region and a logic region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892